Case 1:19-cv-00853-PAB Document 19 Filed 06/29/20 USDC Colorado Page 1 of 18




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                            Chief Judge Philip A. Brimmer


Civil Action No. 19-cv-00853-PAB

WILLIAM JOSEPH DENO,

       Plaintiff,

v.

ANDREW M. SAUL, Commissioner of Social Security,

     Defendant.
_____________________________________________________________________

                                ORDER
_____________________________________________________________________

       This matter is before the Court on the Complaint and Petition for Review [Docket

No. 1] filed by plaintiff William Joseph Deno on March 21, 2019. Plaintiff seeks review

of the final decision of defendant Andrew Saul (the “Commissioner”)1 denying his claim

for disability insurance benefits under Title II of the Social Security Act (the “Act”), 42

U.S.C. §§ 401-34, 1381-83f. The Court has jurisdiction to review the Commissioner’s

final decision under 42 U.S.C. §§ 405(g) and 1383(c).2

I. BACKGROUND

       In July 1, 2015, plaintiff filed an application for disability insurance benefits



       1
        On June 4, 2019, the Senate confirmed Andrew M. Saul as Commissioner of
Social Security. Accordingly, Mr. Saul is substituted for Nancy A. Berryhill, former
Acting Commissioner of Social Security, as defendant in this lawsuit. See Fed. R. Civ.
P. 25(d).
       2
        The Court has determined that it can resolve the issues presented in this
matter without the need for oral argument.
Case 1:19-cv-00853-PAB Document 19 Filed 06/29/20 USDC Colorado Page 2 of 18




(“DIB”) under Title II of the Act and an application for Supplemental Social Security

Income under Title XVI of the Act. R. at 217-19. He alleged a disability onset date of

October 29, 2014. R. at 258. The Social Security Administration denied plaintiff’s

claim on February 11, 2016. R. at 135-37. Plaintiff requested a hearing before an

administrative law judge (“ALJ”), and a hearing was held on March 21, 2018. R. at 26.

On May 11, 2018, the ALJ issued a decision denying plaintiff’s claim. R. at 9. The ALJ

found that plaintiff met the insured status requirements of the Act through March 31,

2017 and had not engaged i n substantial gainful activity since his alleged disability

onset date of October 29, 2014. R. at 14. The ALJ also determined that, through the

date last insured, plaintiff had the following severe impairments: myocardial infarction

and obstructive sleep apnea. Id. The ALJ found that these impairments, taken

together, did not meet or medically equal the severity of one of the regulations’ listed

impairments. R. at 15. As a result, the ALJ determined that plaintiff had the residual

functional capacity (“RFC”) to perform light work as defined in 20 C.F.R. § 404.1567(b),

with the following limitations:

        [T]his claimant can lift and carry twenty pounds occasionally and ten
        pounds frequently. This claimant could sit for six hours in an eight-hour
        workday and stand or walk for six hours in an eight-hour workday. This
        claimant can push and pull the same as he can lift and carry. This
        claimant can occasionally climb ramps and stairs, but never climb
        ladders, ropes or scaffolds. This claimant is capable of frequent
        stopping, crouching, kneeling and crawling. This claimant should never
        be exposed to unprotected heights.

R. at 15. The ALJ determined that plaintiff was unable to perform his past relevant

work as a satellite antenna installer. R. at 19. However, the ALJ found that there were



                                            2
Case 1:19-cv-00853-PAB Document 19 Filed 06/29/20 USDC Colorado Page 3 of 18




jobs that existed in significant numbers in the national economy that plaintiff could

perform, such as a fast food worker, a cashier, or a small products assembler. R. at 20.

Ultimately, the ALJ concluded that plaintiff was not disabled from October 29, 2014,

through the date of his decision – May 11, 2018. Id.

       On January 17, 2019, the Appeals Council denied review of plaintiff’s claim. R.

at 1. Accordingly, the ALJ’s decision is the final decision of the Commissioner. 20

C.F.R. § 416.1481.

II. STANDARD OF REVIEW

       Review of the Commissioner’s finding that a claimant is not disabled is limited to

determining whether the Commissioner applied the correct legal standards and whether

the decision is supported by substantial evidence in the record as a whole. See Angel

v. Barnhart, 329 F.3d 1208, 1209 (10th Cir. 2003). The district court may not reverse

an ALJ simply because the court may have reached a different result based on the

record; the question instead is whether there is substantial evidence showing that the

ALJ was justified in her decision. See Ellison v. Sullivan, 929 F.2d 534, 536 (10th Cir.

1990). “Substantial evidence is more than a mere scintilla and is such relevant

evidence as a reasonable mind might accept as adequate to support a conclusion.”

Flaherty v. Astrue, 515 F.3d 1067, 1070 (10th Cir. 2007). Moreover, “[e]vidence is not

substantial if it is overwhelmed by other evidence in the record or constitutes mere

conclusion.” Musgrave v. Sullivan, 966 F.2d 1371, 1374 (10th Cir. 1992). The district

court must not “reweigh the evidence or retry the case,” but must “meticulously examine

the record as a whole, including anything that may undercut or detract from the ALJ’s


                                            3
Case 1:19-cv-00853-PAB Document 19 Filed 06/29/20 USDC Colorado Page 4 of 18




findings in order to determine if the substantiality test has been met.” Flaherty, 515

F.3d at 1070. Nevertheless, “if the ALJ failed to apply the correct legal test, there is a

ground for reversal apart from a lack of substantial evidence.” Thompson v. Sullivan,

987 F.2d 1482, 1487 (10th Cir. 1993).

III. THE FIVE-STEP PROCESS

       To qualify for disability benefits, a claimant must have a medically determinable

physical or mental impairment expected to result in death or last for a continuous

period of twelve months that prevents the claimant from performing any substantial

gainful work that exists in the national economy. 42 U.S.C. § 423(d)(1)-(2).

Furthermore,

       [a]n individual shall be determined to be under a disability only if his
       physical or mental impairment or impairments are of such severity that he
       is not only unable to do his previous work but cannot, considering his age,
       education, and work experience, engage in any other kind of substantial
       gainful work which exists in the national economy, regardless of whether
       such work exists in the immediate area in which he lives, or whether a
       specific job vacancy exists for him, or whether he would be hired if he
       applied for work.

42 U.S.C. § 423(d)(2)(A) (2006). The Commissioner has established a five-step

sequential evaluation process to determine whether a claimant is disabled. 20 C.F.R.

§ 404.1520; Williams v. Bowen, 844 F.2d 748, 750 (10th Cir. 1988). The steps of the

evaluation are:

       (1) whether the claimant is currently working; (2) whether the claimant has
       a severe impairment; (3) whether the claimant’s impairment meets an
       impairment listed in appendix 1 of the relevant regulation; (4) whether the
       impairment precludes the claimant from doing his past relevant work; and
       (5) whether the impairment precludes the claimant from doing any work.


                                          4
Case 1:19-cv-00853-PAB Document 19 Filed 06/29/20 USDC Colorado Page 5 of 18




Trimiar v. Sullivan, 966 F.2d 1326, 1329 (10th Cir. 1992) (citing 20 C.F.R.

§ 404.1520(b)-(f)). A finding that the claimant is disabled or not disabled at any point in

the five-step review is conclusive and terminates the analysis. Casias v. Sec’y of

Health & Human Servs., 933 F.2d 799, 801 (10th Cir. 1991).

       The claimant has the initial burden of establishing a case of disability. However,

“[i]f the claimant is not considered disabled at step three, but has satisfied her burden

of establishing a prima facie case of disability under steps one, two, and four, the

burden shifts to the Commissioner to show the claimant has the residual functional

capacity (RFC) to perform other work in the national economy in view of her age,

education, and work experience.” See Fischer-Ross v. Barnhart, 431 F.3d 729, 731

(10th Cir. 2005); see also Bowen v. Yuckert, 482 U.S. 137, 146 n.5 (1987). While the

claimant has the initial burden of proving a disability, “the ALJ has a basic duty of

inquiry, to inform himself about facts relevant to his decision and to learn the claimant’s

own version of those facts.” Hill v. Sullivan, 924 F.2d 972, 974 (10th Cir. 1991).

IV. ANALYSIS

       Plaintiff argues that the ALJ committed reversible error by (1) rejecting the

opinion of Dr. Laurence Berarducci, a treating physician, without a valid basis, Docket

No. 15 at 10; and (2) not having legitimate reasons to reject the opinion of Dr. Timothy

Moser, a consultative examining physician. Id. at 18.

       A. Evaluating the Opinions of Treating Physicians

       “[C]ase law, the applicable regulations, and the Commissioner’s pertinent Social

Security Ruling (SSR) all make clear that in evaluating the medical opinions of a


                                             5
Case 1:19-cv-00853-PAB Document 19 Filed 06/29/20 USDC Colorado Page 6 of 18




claimant’s treating physician, the ALJ must complete a sequential two-step inquiry,

each step of which is analytically distinct.” Krauser v. Astrue, 638 F.3d 1324, 1330

(10th Cir. 2011). In the first step, the ALJ must consider whether the treating

physician’s opinion is entitled to controlling weight. If the treating physician’s opinion is

“well-supported by medically acceptable clinical and laboratory diagnostic techniques

and is not inconsistent with the other substantial evidence in [the] case record, [the

ALJ] will give it controlling weight.” 20 C.F.R. § 404.1527(c)(2); see also SSR 96-2p,

1996 WL 374188, *1 (July 2, 1996).3

       If the opinion is not given controlling weight, the ALJ will proceed to the second

step of the inquiry. In the second step, “[t]reating source medical opinions are still

entitled to deference and must be weighed using all of the factors provided in 20 CFR

[§§] 404.1527 and 416.927. In many cases, a treating source’s medical opinion will be

entitled to the greatest weight and should be adopted, even if it does not meet the test

for controlling weight.” SSR 96-2p, 1996 WL 374188, *4. The factors that must be

applied in determining what weight to give an opinion are:

       (1) the length of the treatment relationship and the frequency of
       examination; (2) the nature and extent of the treatment relationship,
       including the treatment provided and the kind of examination or testing
       performed; (3) the degree to which the physician’s opinion is supported by
       relevant evidence; (4) consistency between the opinion and the record as
       a whole; (5) whether or not the physician is a specialist in the area upon
       which an opinion is rendered; and (6) other factors brought to the ALJ’s


       3
        In 2017, the regulations were changed to no longer “defer or give any specific
evidentiary weight, including controlling weight, to any medical opinion(s).” 20 C.F.R.
§ 404.1520c. Because plaintiff’s claim was filed before 2017, the former regulations
apply. See 20 C.F.R. § 404.1527 (“Generally, we give more weight to medical opinions
from your treating sources.”).

                                              6
Case 1:19-cv-00853-PAB Document 19 Filed 06/29/20 USDC Colorado Page 7 of 18




       attention which tend to support or contradict the opinion.

Langley v. Barnhart, 373 F.3d 1116, 1119 (10th Cir. 2004) (quoting Watkins v.

Barnhart, 350 F.3d 1297, 1301 (10th Cir. 2003)); see also 20 C.F.R. § 404.1527(c).

“[A]n ALJ must give good reasons for the weight assigned to a treating physician’s

opinion, that are sufficiently specific to make clear to any subsequent reviewers the

weight the adjudicator gave to the treating source’s medical opinion and the reason for

that weight.” Langley, 373 F.3d at 1119 (internal quotation marks and alterations

omitted). Failure to apply this analytical framework and to provide sufficiently specific,

legitimate reasons tied to the factors for the weight given to a treating physician’s

opinion warrants reversal. Watkins, 350 F.3d at 1300-01.

       B. Dr. Laurence Berarducci

       Dr. Laurence Berarducci, a treating physician, opined that plaintiff “could lift

between twenty-five pounds and fifty pounds maximum for up to one-third of an eight-

hour workday and carry ten to twenty pounds maximum for up to one-third of an eight-

hour workday; could be on his feet for one to two hours at a time and four to six hours

in an eight-hour workday; must avoid working at unprotected heights; and would be off-

task more than thirty percent of the work week due to his memory impairments.” R. at

18. The ALJ gave Dr. Berarducci’s opinion “little weight.” Id. The ALJ found that Dr.

Berarducci’s opinion was not consistent with the record as a whole, including Dr.

Berarducci’s own records. Id.

       Plaintiff argues that the ALJ did not give sufficient reasons for “essentially




                                             7
Case 1:19-cv-00853-PAB Document 19 Filed 06/29/20 USDC Colorado Page 8 of 18




rejecting”4 the opinion of Dr. Berarducci, a treating physician. Docket No. 15 at 12.

Specifically, plaintiff contends that (1) the ALJ’s statement that Dr. Berarducci’s opinion

is not consistent with the record is “too general,” id.; (2) the ALJ improperly relied on

evidence of plaintiff’s daily activities and walking habits, which plaintiff argues are not

inconsistent with Dr. Berarducci’s opinions, id. at 13-15; (3) it was erroneous for the

ALJ to find that plaintiff’s physical examinations rendered generally normal findings., id.

at 16; and (4) the ALJ ignored the fact that Dr. Berarducci is a treating specialist. Id. at

17.

              1. General Opinion

       Plaintiff argues that the ALJ’s statement that Dr. Berarducci’s opinion “is not

consistent with the record as a whole, including the provider’s records as a whole,” R.

at 18, is “an unsupported and unexplained conclusion” that “cannot support the ALJ’s

dismissal . . . of a physician’s opinion.” Docket No. 15 at 12. The Court is not

convinced by plaintiff’s argument. The Court reads the ALJ’s conclusion that Dr.

Berarducci’s opinion is inconsistent with the record as an introductory sentence – i.e.,

that the ALJ will go on to highlight and explain those portions of the records in which

the ALJ finds an inconsistency. As plaintiff concedes, “[t]he rest of the ALJ’s

explanation gets more specific.” Docket No. 15 at 12; see also R. at 18. The Court

does not find reversible error here.

              2. Plaintiff’s Daily Activities


       4
        The Tenth Circuit has equated assigning “little weight” to a physician’s opinions
as an effective rejection of those opinions. Chapo v. Astrue, 682 F.3d 1285, 1291 (10th
Cir. 2012).

                                              8
Case 1:19-cv-00853-PAB Document 19 Filed 06/29/20 USDC Colorado Page 9 of 18




       Plaintiff argues that the ALJ “rejected [Dr. Berarducci’s] entire opinion because

plaintiff’s activities and walks contradict [Dr. Berarducci’s] restrictions” and asserts that

this was in error. Docket No. 15 at 13. Specifically, plaintiff suggests that his

“testimony about his walking is more nuanced than the ALJ’s summary suggests,” id.,

and argues that it was erroneous for the ALJ to rely on plaintiff’s activities in finding Dr.

Berarducci’s opinion inconsistent with the record because his activities are “not

necessarily inconsistent with [Dr. Berarducci’s] . . . restrictions.” Id. at 14.

       The Court finds that plaintiff’s argument essentially boils down to a contention

that the ALJ made errors in weighing the evidence and a request that the Court

reconsider and reweigh that evidence. The Court cannot do so. Wall v. Astrue, 561

F.3d 1048, 1069 (10th Cir. 2009) (A court “may not reweigh the evidence or try the

issues de novo in order to advance a different view.”). The Court is empowered only to

review whether the ALJ’s decision is supported by substantial evidence, Oldham v.

Astrue, 509 F.3d 1254, 1257 (10th Cir. 2007) (“We review only the sufficiency of the

evidence, not its weight.”), or, in other words, whether the decision is supported by

“relevant evidence [that a] reasonable mind might accept as adequate to support a

conclusion.” Clifton v. Chater, 79 F.3d 1007, 1009 (10th Cir. 1996).

        With respect to plaintiff’s argument that his testimony concerning his walking is

“more nuanced” than the ALJ set forth in his order, plaintiff notes, at the hearing, he

explained that he breaks his eight-mile walks into two four-mile walks, and that each

walk takes approximately two hours to complete. Docket No. 15 at 13. Plaintiff asserts

that this evidence “does not contradict [Dr. Berarducci’s limitation of plaintiff’s] four to


                                               9
Case 1:19-cv-00853-PAB Document 19 Filed 06/29/20 USDC Colorado Page 10 of 18




 six-hour walking capacity.” Id. at 14. However, the fact that plaintiff explained his

 walking activity in a way that does not contradict Dr. Berarducci’s stated restrictions

 does not mean that the ALJ’s conclusion is not supported by substantial evidence. Dr.

 Berarducci stated in his limitations report that plaintiff experienced “constant” fatigue

 and that plaintiff would “fatigue excessively” if on his feet for more than one or two

 hours at a time. R. at 978-79. However, other reports, including reports from Dr.

 Berarducci, do not include any reports of fatigue. See, e.g., R. at 696 (Dr. Berarducci

 stating that plaintiff was “[d]oing well,” “[d]oing lots of home remodeling [without]

 problem,” and had “[n]o [cardiovascular] complaints”); R. at 934, 941 (plaintiff denying

 fatigue). The ALJ cited a number of these reports in finding that Dr. Berarducci’s

 limitations were not consistent with the record. See R. at 18. While the ALJ did not

 cite all of these records, this does not warrant reversal. “[W]hile an ALJ must consider

 all of the evidence in the record, nothing requires the discussion of every piece of

 evidence.” Sullivan v. Colvin, 519 F. App’x 985, 989 (10th Cir. 2013) (unpublished).

 The Court finds that the ALJ’s finding was based on evidence that a reasonable person

 might accept as adequate to support a conclusion, and finds no error here. See

 Bainbridge v. Colvin, 618 F. App’x 384, 390 (10th Cir. 2015) (finding that the ALJ

 reasonably concluded that a physician’s opinions were inconsistent with the physician’s

 own records where the physician’s “own treatment notes consistently showed normal

 physical exams and contained statements and diagnoses that did not square with his




                                              10
Case 1:19-cv-00853-PAB Document 19 Filed 06/29/20 USDC Colorado Page 11 of 18




 opinion” and where the ALJ referenced a number of those statements in the decision).5

        “The district court may not reverse an ALJ simply because the court may have

 reached a different result based on the record; the question instead is whether there is

 substantial evidence showing that the ALJ was justified in her decision.” Thomas v.

 Colvin, 37 F. Supp. 1193, 1196 (D. Colo. 2014). For the reasons set forth above, the

 Court finds that the ALJ’s decision was supported by substantial evidence and will not

 reverse the ALJ’s decision on this basis.

               3. “Generally Normal” Physical Examination Findings

        Plaintiff argues that the ALJ erred when he concluded that, during physical

 examinations, plaintiff was found to have generally normal findings, because “the

 existence of generally normal findings does not contradict [Dr. Berarducci’s] opinions.”



        5
           In addition, plaintiff argues that the ALJ erred in relying on plaintiff’s daily
 activities to find that Dr. Berarducci’s report was inconsistent with the record because
 plaintiff’s “personal care, household chores, and undefined remodeling” activities are
 not inconsistent with Dr. Berarducci’s limitations. Docket No. 15 at 14. However, the
 ALJ did not rely upon plaintiff’s daily self-care or chore-based activities in finding
 inconsistencies between Dr. Berarducci’s report and the record. See R. at 18 (finding
 that the record demonstrated that plaintiff could “engage in other physical activity
 without difficulty”) (emphasis added). To the extent that the ALJ’s reference to
 plaintiff’s physical activity can be read as a reference to plaintiff’s home remodeling
 projects, plaintiff argues that his “remodeling activity is also much more nuanced that
 the ALJ suggests” because plaintiff testified at the hearing that his home remodeling
 consisted of advising his father about how to remodel a home. Docket No. 15 at 15.
 Again, plaintiff asks the Court to reweigh the evidence here, which the Court declines
 to do. Wall, 561 F.3d at 1069. In his decision, the ALJ cited a report from Dr.
 Berarducci indicating that, in the context of discussing plaintiff’s cardiac condition,
 plaintiff was “[d]oing lots of home remodeling [without] problem.” R. at 696. Insofar as
 the ALJ’s decision can be read as a finding that plaintiff’s explanation of his home
 remodeling was not credible, the Court “defer[s] to the ALJ as trier of fact, the individual
 optimally positioned to observe and assess witness credibility.” Casias v. Sec. of
 Health & Human Serv., 933 F.2d 799, 801 (10th Cir. 1991).

                                             11
Case 1:19-cv-00853-PAB Document 19 Filed 06/29/20 USDC Colorado Page 12 of 18




 Docket No. 15 at 16. Plaintiff asserts that, “if the ‘normal’ exam findings are so

 informative of the level of restriction, the ALJ surely would not have issued a more

 restrictive lifting limitation than [Dr. Berarducci] issued.”6 Id. at 16. Again, in so

 arguing, plaintiff necessarily asks the Court to reweigh the evidence before the ALJ;

 plaintiff does not assert a legal basis for this argument or argue that the ALJ applied

 the wrong legal standard in issuing his lifting restrictions, see id., but instead argues

 that the ALJ must have improperly weighed Dr. Berarducci’s restriction opinions. The

 Court determines only whether the ALJ’s conclusion was supported by substantial

 evidence. Oldham, 509 F.3d at 1257.

        The Court finds that there is substantial evidence in the record, including

 evidence cited by the ALJ, which indicates “normal” results from plaintiff’s physical

 testing. See, e.g., R. at 461; R. at 595-600, R. at 904, R. at 952 (stating that plaintiff

 did “extremely well” on an echocardiography stress test). In addition, earlier in his

 decision, the ALJ extensively discussed plaintiff’s three-year history of cardiovascular

 testing, noting that, generally, the testing revealed normal findings. See R. at 15-17.

 This evidence supports the ALJ’s conclusion that the ALJ’s restrictions were not

 consistent with plaintiff’s examination reults. See Rose v. Colvin, No. 14-cv-00789-RM,

 2016 WL 660113, at *9 (D. Colo. Feb. 18, 2016) (finding that substantial evidence

 supported ALJ’s finding that physician’s opinion was not consistent with the record



        6
         Dr. Berarducci opined that plaintiff could lift 25 to 50 pounds for up to one-third
 of the work day, R. at 978, while the ALJ found that plaintiff could lift 20 pounds
 occasionally and 10 pounds frequently. R. at 15. Plaintiff does not challenge the ALJ’s
 findings on lifting restrictions. See Docket No. 15.

                                               12
Case 1:19-cv-00853-PAB Document 19 Filed 06/29/20 USDC Colorado Page 13 of 18




 where, “although not identified in specific relation to [the physician’s] opinion, reference

 to Plaintiff’s treatment and work history is sufficiently specific elsewhere in the ALJ's

 decision.”). The Court finds the ALJ did not err in basing his inconsistency finding on

 these medical records because he cited substantial evidence in support of his

 conclusion. See Glenn v. Shalala, 21 F.3d 983, 988 (10th Cir. 1994) (A court must

 affirm if “there is sufficient evidence which a reasonable mind might accept as

 adequate to support a conclusion.”) (quotation omitted).

        In the alternative, plaintiff asserts that “the ALJ’s explanation [of his finding that

 Dr. Berarducci’s limitations were inconsistent with the record] only identified the results

 of the cardiovascular and lung evaluations as being the specific exam findings that

 undermine [Dr. Berarducci’s] entire opinion,” but that “[n]othing about those normal

 findings” relates to Dr. Berarducci’s stated limitations in memory and thinking. Docket

 No. 15 at 17; see also id. at 15-16 (making a similar argument). But, as set forth above,

 an ALJ need not discuss every piece of evidence. Sullivan, 519 F. App’x at 989. In his

 decision, the ALJ cites to a number of reports from Dr. Berarducci in which Dr.

 Berarducci does not mention any complaints from plaintiff concerning memory issues.

 See, e.g., R. at 696-98; R. at 933-36. And while Dr. Berarducci opined in one report

 that plaintiff “ha[d] persistent low grade cognitive issues post cardiac arrest,” see R. at

 946, the overwhelming majority of Dr. Berarducci’s notes make no reference to such

 cognitive issues. See, e.g., R. at 933 (discussing plaintiff’s symptoms and stating that

 plaintiff “has no other current complaints”); R. at 938-39; R. at 944-45; R. at 981-82.

 While the ALJ’s decision would have been more thorough had he expressly referenced


                                               13
Case 1:19-cv-00853-PAB Document 19 Filed 06/29/20 USDC Colorado Page 14 of 18




 the evidence concerning plaintiff’s cognitive limitations, the Court finds that the ALJ’s

 failure to do so does not constitute reversible error. “Where, as here, we can follow the

 adjudicator's reasoning in conducting our review, and can determine that correct legal

 standards have been applied, merely technical omissions in the ALJ's reasoning do not

 dictate reversal.” Keyes-Zachary v. Astrue, 695 F.3d 1156, 1166 (10th Cir. 2012). The

 Court finds that this portion of the ALJ’s decision is supported by substantial evidence.

               4. Dr. Berarducci’s Specialist Status

        Finally, plaintiff argues that the ALJ “ignored the fact that Dr. Berarducci is a

 treating specialist.” Docket No. 15 at 17. That a physician is a specialist is one factor

 to consider when assigning weight to that physician’s opinion. 20 C.F.R. §

 404.1527(c)(5). However, the ALJ need not expressly discuss each factor. Oldham,

 509 F.3d at 1258. Here, the ALJ mentioned that Dr. Berarducci is a treating physician,

 R. at 18, and, when discussing plaintiff’s November 2017 appointment with Dr.

 Berarducci, the ALJ referred to the appointment as a “cardiology examination.” R. at

 17. The Court is not convinced that the ALJ’s failure to expressly identify Dr.

 Berarducci as a cardiologist evidences a failure to consider his speciality and finds that

 this is not reversible error.

        C. Dr. Timothy Moser

        Plaintiff challenges the ALJ’s discussion of the opinion of Dr. Timothy Moser, a

 consultative examining physician. Docket No 15 at 18. Dr. Moser opined that plaintiff

 could stand or walk up to four hours in an eight-hour workday, had no sitting

 restrictions, could lift and carry twenty pounds occasionally and ten pounds frequently,


                                              14
Case 1:19-cv-00853-PAB Document 19 Filed 06/29/20 USDC Colorado Page 15 of 18




 and could occasionally climb, balance, stoop, kneel, crouch, and crawl. R. at 18. The

 ALJ gave Dr. Moser’s opinion “moderate weight,” finding it “somewhat consistent with

 the record as a whole.” Id. The ALJ determined that Dr. Moser “found the claimant

 was more limited with standing and walking than the objective evidence indicates,”

 because the record showed that plaintiff “was able to perform various physical activities

 without difficulty” and because the record demonstrated “generally normal

 cardiovascular findings.” Id. Plaintiff challenges the ALJ’s classification of the

 cardiovascular findings as “normal” and appears to argue that there is no basis for the

 ALJ adopting Dr. Moser’s lifting restriction while rejecting his standing or walking

 restrictions. Docket No. 15 at 20. Plaintiff also challenges the ALJ’s reliance on

 plaintiff’s daily activities to reject Dr. Moser’s opinions. Id. at 21.

        To the extent that plaintiff argues that the ALJ improperly relied on plaintiff’s

 daily activities in finding Dr. Moser’s opinion somewhat inconsistent with the record, the

 Court rejects this argument for the reasons it rejected plaintiff’s same argument with

 respect to Dr. Berarducci: (1) contrary to plaintiff’s argument, the ALJ did not rely on

 plaintiff’s self-care or chore activities in finding inconsistencies in the record, see R. at

 18; (2) the Court cannot reweigh the evidence in this case and finds that the ALJ’s

 decision was supported by substantial evidence, which the ALJ cited in his order, id.;

 and (3) the Court defers to the ALJ’s credibility determinations. Casias, 933 F.2d at

 801. Moreover, the Court rejects plaintiff’s argument that the ALJ erroneously

 classified plaintiff’s cardiovascular findings as “normal” for the same reasons it rejected

 plaintiff’s substantially similar argument concerning Dr. Berarducci’s opinions. The


                                                15
Case 1:19-cv-00853-PAB Document 19 Filed 06/29/20 USDC Colorado Page 16 of 18




 Court will not accept plaintiff’s invitation to reweigh the evidence, see Docket No. 15 at

 20 (arguing that certain evidence undermines the ALJ’s classification of “normal”

 findings), and has already determined that the ALJ’s finding was based on substantial

 evidence, which was cited and extensively discussed by the ALJ in his decision. See

 Ellison, 929 F.2d at 536; Rose, 2016 WL 660113, at *9.

        In the alternative, plaintiff argues that, “even if the cardiovascular findings were

 normal, that does not explain why the ALJ found Dr. Moser’s lifting restriction credible

 but his standing/walking restrictions not credible.” Docket No. 15 at 20. The Court

 assumes that plaintiff’s argument is based on the fact that, while the ALJ’s lifting

 restriction was identical to Dr. Moser’s opinion, R. at 15; R. at 462, the ALJ rejected Dr.

 Moser’s opinion that plaintiff could only stand or walk for four hours in an eight-hour

 workday, R. at 462, finding instead that plaintiff could stand or walk for six hours in an

 eight-hour work day. R. at 15. Plaintiff argues that the ALJ was required to explain

 why the limitation opinions that were not adopted were not credible, and explain why

 the lifting restriction, which was adopted, was credible. Docket No. 15 at 20.

        However, the case that plaintiff relies upon for this argument, Chapo v. Astrue,

 682 F.3d 1285 (10th Cir. 2012), is inapplicable. In Chapo, the Tenth Circuit reversed

 an ALJ decision where the ALJ had failed to explain why one part of an uncontradicted

 medical opinion was credible and other parts not credible. Id. at 1292. Despite the fact

 that the physician’s opinions were “not opposed by . . . any other medical source, much

 less a treating source to whom they could be presumptively subordinated” and the fact

 that the ALJ had not found that the physi cian’s opinions “were inconsistent with his


                                              16
Case 1:19-cv-00853-PAB Document 19 Filed 06/29/20 USDC Colorado Page 17 of 18




 associated examination and report or with other evidence identified from the record,”

 the ALJ discounted the bulk of the physician’s opinion, but accepted some portions,

 without explanation. Id. at 1291. The Tenth Circuit found that the ALJ’s failure to adopt

 certain portions and reject all others without explanation to be an improper cherry-

 picking of the evidence. Id. at 1291-92.

        But here, unlike Chapo, the ALJ found some inconsistencies between Dr.

 Moser’s opinion and the record. R. at 18 (citing portions of the record that evidence

 normal cardiovascular findings and plaintiff’s daily activities, which the ALJ found

 inconsistent with Dr. Moser’s opinion); see also R. at 122-24 (Dr. Michael Canham

 stating that plaintiff could sit or stand for six hours in an eight-hour workday). Thus,

 unlike Chapo, Dr. Moser’s opinion is not uncontradicted by the record, and the Court

 does not find that the ALJ’s adoption of some, but not all, of Dr. Moser’s restrictions

 constitutes “cherry-picking” of the evidence. While the Court agrees that a more

 thorough explanation would assist the Court in its review, the ALJ’s failure to explain

 why he found Dr. Moser’s lifting restrictions credible does not require reversal. “The

 more comprehensive the ALJ’s explanation, the easier our task; but we cannot insist on

 technical perfection.” Keyes-Zachary, 695 F.3d at 1166. Given that the ALJ provided a

 sufficient explanation for his treatment of the bulk of Dr. Moser’s opinion, the Court

 finds that reversal is not warranted because the Court “can follow the adjudicator’s

 reasoning in conducting [its] review, and can determine that correct legal standards

 have been applied.” Id. The Court finds that the ALJ’s weighing of Dr. Moser’s opinion

 is supported by substantial evidence. For these reasons, the decision of the


                                             17
Case 1:19-cv-00853-PAB Document 19 Filed 06/29/20 USDC Colorado Page 18 of 18




 Commissioner will be affirmed.

 IV. CONCLUSION

       For these reasons, it is

       ORDERED that the decision of the Commissioner that plaintiff is not disabled is

 AFFIRMED. It is further

       ORDERED that this case is closed.

       DATED June 29, 2020.

                                        BY THE COURT:


                                        ____________________________
                                        PHILIP A. BRIMMER
                                        Chief United States District Judge




                                           18
